             Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 1 of 14



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 UNITED STATES OF AMERICA,               )
                                         )
          Plaintiff,                     )
                                         )
          v.                             )                Case No. 5:19-cv-456
                                         )
 JAMES BRYANT LEE, III;                 )
 RUTH ANN LEE;                          )
 JBL ELECTRIC COMPANY, INC.;           )
 CARL A. STRUCK;                        )
 MARIA LIZA R. STRUCK; and             )
 COMAL COUNTY TAX ASSESOR-              )
 COLLECTOR;                            )
                                         )
          Defendants.                    )
 ______________________________________ )


                                           COMPLAINT

       The United States of America, pursuant to 26 U.S.C. §§ 7401 and 7403, at the direction

of a delegate of the Attorney General of the United States, and with the authorization and

sanction of a delegate of the Secretary of the Treasury, brings this civil action (1) to reduce to

judgment over $2 million of unpaid federal tax liabilities owed by JBL Electric Company, Inc.;

(2) to secure a judgment holding that James Bryant Lee, III and Ruth Ann Lee are the alter egos

of JBL Electric Company, Inc., and that their assets may be reached to satisfy JBL Electric

Company, Inc.’s tax liabilities; and (3) to enforce the associated federal tax liens against certain

real property belonging to Mr. and Mrs. Lee to satisfy JBL Electric Company, Inc.’s tax

liabilities. For its complaint, the United States alleges as follows:

                               JURISDICTION, VENUE, AND PARTIES

       1.      Jurisdiction is conferred upon this district court pursuant to 26 U.S.C. §§ 7402(a)

and 7403, and 28 U.S.C. §§ 1331, 1340, and 1345.

                                                  -1-
              Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 2 of 14



         2.    Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396.

         3.    Plaintiff is the United States of America.

         4.    Defendant James Bryant Lee, III resides in Comal County, Texas, within the

jurisdiction of this Court. Mr. Lee may be served at 181 Breezy Oak Rd., Spring Branch, Texas

78070.

         5.    Defendant Ruth Ann Lee, the wife of James Bryant Lee, III, resides in Comal

County, Texas, within the jurisdiction of this Court. Mrs. Lee may be served at 181 Breezy Oak

Rd., Spring Branch, Texas 78070.

         6.    JBL Electric Company, Inc. (“JBL Electric”), the taxpayer in this action, is a

Louisiana business corporation formed by James B. Lee, III. JBL Electric may be served by

serving its president, Mr. Lee, at 181 Breezy Oak Rd., Spring Branch, Texas 78070. According

to the Louisiana Secretary of State, JBL Electric’s principal office address is located at 8518

Line Ave., Suite 101, Shreveport, LA 71106; however, according to JBL Electric’s website, its

main office is located at 181 Breezy Oak Rd., Spring Branch, Texas 78070. JBL Electric’s

corporate meeting minutes reflect that its corporate address is 181 Breezy Oak Rd., Spring

Branch, Texas 78070. Mr. Lee operates JBL Electric out of his residence located at 181 Breezy

Oak Rd., Spring Branch, Texas 78070. Credit card statements for JBL Electric’s corporate credit

card were sent to 181 Breezy Oak Rd., Spring Branch, Texas 78070. JBL Electric’s website

states that “We are a family owned business proudly serving South Texas.” and provides a list of

services that “we provide our customers in … South Texas.” Indeed, JBL Electric provided labor

and materials for the construction of a Hampton Inn in Spring Branch, Texas in 2016 and 2017.

Consequently, the Court has personal jurisdiction over JBL Electric consistent with the 14th

Amendment’s due process clause because JBL Electric has certain minimum contacts with Texas



                                                -2-
               Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 3 of 14



such that the maintenance of the suit does not offend traditional notions of fair play and

substantial justice.

         7.     Defendant Carl A. Struck is joined as a party as required by 26 U.S.C. § 7403(b)

because he may claim a lien interest in the Vacant Lot as defined below upon which the United

States seeks to enforce its liens. Mr. Struck may be served at 1320 7th Street, Blanco, Texas

78606.

         8.     Defendant Maria Liza R. Struck is joined as a party as required by 26 U.S.C.

§ 7403(b) because she may claim a lien interest in the Vacant Lot as defined below upon which

the United States seeks to enforce its liens. Ms. Struck may be served at 1320 7th Street, Blanco,

Texas 78606.

         9.     Defendant Comal County Tax Assessor-Collector is joined as a party as required

by 26 U.S.C. § 7403(b) because it may claim ad valorem tax lien interests in the properties upon

which the United States seeks to enforce its liens. Comal County Tax Assessor-Collector may be

served at 205 N. Seguin Avenue, New Braunfels, Texas 78130.

                                    THE SUBJECT PROPERTIES

         10.    The title of the first real property upon which the United States seeks to enforce

its federal tax liens is owned in the name of James B. Lee, III, and consists of the land, along

with all improvements, buildings, and appurtenances thereon, now known as and numbered 181

Breezy Oak Road, Spring Branch, Texas 78070 (“the Residence”). By Warranty Deed recorded

in the Official Public Records of Comal County, Texas on January 31, 2012, Mr. Lee acquired

the Residence, which has the following legal description:

         Lot 14, SPRING BRANCH MEADOWS, UNIT 1, situated in Comal County,
         Texas, according the plat thereof recorded in Volume 13, Pages 179-180, Map
         and Plat Records of Comal County, Texas.



                                                 -3-
             Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 4 of 14



       11.    The title of the second real property upon which the United States seeks to

enforce its federal tax liens is owned in the names of James Bryant Lee, III and Ruth Ann Lee,

husband and wife, and consists of the land, along with all improvements, buildings, and

appurtenances thereon, now known as and numbered 163 Breezy Oak Road, Spring Branch,

Texas 78070 (“the Vacant Lot”). By Warranty Deed with Vendor’s Lien recorded in the Official

Public Records of Comal County, Texas on June 22, 2017, Mr. and Mrs. Struck conveyed to Mr.

and Mrs. Lee the Vacant Lot, which has the following legal description:

       Lot 13, SPRING BRANCH MEADOWS UNIT 1, Comal County, Texas,
       according to plat thereof recorded in Volume 13, Pages 179-180, Map and Plat
       Records of Comal County, Texas.

       12.    Mr. and Mrs. Lee acquired the Vacant Lot through a Promissory Note dated June

7, 2017, in which Mr. and Mrs. Lee promised to pay Mr. and Mrs. Struck $76,000, plus interest

at 5.50%. The maturity date in the Promissory Note is June 7, 2027.

                                         COUNT 1
              Judgment for Tax Liabilities against JBL Electric Company, Inc.

       Employment Tax (Form 941) Liabilities against JBL Electric

       13.    On the following dates, a delegate of the Secretary of the Treasury made the

following assessments against JBL Electric Company, Inc. for federal withheld income and

Federal Insurance Contributions Act (“FICA”) taxes, as well as the employer’s portion of the

FICA taxes, and penalties for the following periods and in the following amounts (collectively,

“the Employment Tax Liabilities”), which have balances due with accruals and costs of

$2,464,476.59, as of November 23, 2018, as follows:

 Tax Period      Assessment         Assessment Type            Amount          Balance Due as
   Ending           Date                                       Assessed         of 11/23/2018
 12/31/2006     04/02/2007      Tax                        $111,122.14
                04/02/2007      Late Payment Penalty       $ 1,666.83
                04/02/2007      Deposit Penalty            $ 11,112.20

                                               -4-
             Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 5 of 14



               05/07/2007    Deposit Penalty        $ 5,556.11
               09/10/2007    Late Payment Penalty   $ 5,000.50       $130,542.24
03/31/2007     07/30/2007    Tax                    $ 94,317.77
               07/30/2007    Late Payment Penalty   $ 1,414.77
               07/30/2007    Deposit Penalty        $ 9,431.78
               09/03/2007    Deposit Penalty        $ 4,715.89       $146,504.26
06/30/2007     10/22/2007    Tax                    $ 96,585.71
               10/22/2007    Late Payment Penalty   $ 1,448.79
               10/22/2007    Deposit Penalty        $ 9,658.55
               11/26/2007    Deposit Penalty        $ 4,829.29       $199,043.02
09/30/2007     02/18/2008    Tax                    $224,153.06
               02/18/2008    Late Filing Penalty    $ 10,086.89
               02/18/2008    Deposit Penalty        $ 22,415.29
               02/18/2008    Late Payment Penalty   $ 3,362.30
               03/24/2008    Deposit Penalty        $ 11,207.65      $466,549.22
12/31/2007     03/24/2008    Tax                    $265,742.87
               03/24/2008    Deposit Penalty        $ 25,862.87
               03/24/2008    Late Payment Penalty   $ 2,586.29
               04/28/2008    Deposit Penalty        $ 12,931.44      $514,634.05
03/31/2008     06/30/2008    Tax                    $220,070.31
               06/30/2008    Deposit Penalty        $ 21,139.24
               06/30/2008    Late Payment Penalty   $ 2,181.30
               08/04/2008    Deposit Penalty        $ 10,906.50      $417,859.13
06/30/2008     10/06/2008    Tax                    $172,370.48
               10/06/2008    Deposit Penalty        $ 17,237.05          $25,610.47
9/30/2008      01/05/2009    Tax                    $134,536.10
               01/05/2009    Deposit Penalty        $ 13,453.59
               01/05/2009    Late Payment Penalty   $ 2,018.04
               02/16/2009    Deposit Penalty        $ 6,726.80       $258,031.22
12/31/2008     03/16/2009    Tax                    $141,582.46
               03/16/2009    Late Payment Penalty   $ 1,040.09       $174,900.59
12/31/2016     04/03/2017    Tax                    $ 25,800.58
               04/03/2017    Deposit Penalty        $ 2,248.14
               04/03/2017    Late Payment Penalty   $ 328.60
               05/08/2017    Deposit Penalty        $ 1,095.34
               05/08/2017    Late Payment Penalty   $ 109.54
               10/08/2018    Late Payment Penalty   $ 1,862.08           $30,039.94
03/31/2017     09/18/2017    Tax                    $ 31,509.13
               09/18/2017    Deposit Penalty        $ 3,150.91
               09/18/2017    Late Payment Penalty   $ 787.73

                                         -5-
              Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 6 of 14



                10/23/2017       Deposit Penalty            $ 1,575.46
                10/23/2017       Late Payment Penalty       $ 157.54
                10/08/2018       Late Payment Penalty       $ 3,781.10                  $44,238.43
 06/30/2017     10/02/2017       Tax                        $ 28,013.93
                10/02/2017       Deposit Penalty            $ 2,027.29
                10/02/2017       Late Payment Penalty       $ 240.32
                11/06/2017       Deposit Penalty            $ 801.05
                11/06/2017       Late Payment Penalty       $     80.10
                10/08/2018       Late Payment Penalty       $ 1,762.31                  $22,434.30
 09/30/2017     01/01/2018       Tax                        $ 28,811.07
                01/01/2018       Deposit Penalty            $ 2,320.57
                02/05/2018       Deposit Penalty            $ 1,332.52
                02/05/2018       Late Payment Penalty       $ 133.25                    $31,683.03
 12/31/2017     03/05/2018       Tax                        $ 28,661.15
                03/05/2018       Late Payment Penalty       $     21.18                   $2,406.69
 TOTAL:                                                                               $2,464,476.59


       14.     A delegate of the Secretary of the Treasury gave notice and demand for payment

of the Employment Tax Liabilities to JBL Electric. After the application of statutory interest,

penalties, other additions, abatements, payments, and credits, JBL Electric owed $2,464,476.59,

as of November 23, 2018, for the Employment Tax Liabilities.

       15.     Despite notice and demand, JBL Electric has failed, neglected, or refused to fully

pay the Employment Tax Liabilities.

       16.     Pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that JBL

Electric is liable to the United States for the Employment Tax Liabilities in the amount of

$2,464,476.59 as of November 23, 2018, plus prejudgment and post judgment interest thereon at

the rates set forth in 26 U.S.C. §§ 6601, 6621 and 28 U.S.C. § 1961(c), until paid.

       Unemployment Tax (Form 940) Liabilities against JBL Electric

       17.     On the following dates, a delegate of the Secretary of the Treasury made the

following assessments against JBL Electric for Federal Unemployment Tax Act taxes and


                                                -6-
             Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 7 of 14



penalties (collectively, “the Unemployment Tax Liabilities”), which have balances due with

accruals and costs of $3,069.45 as of November 23, 2018, as follows:

     Tax     Assessment Date           Assessment Type          Amount        Balance Due as
    Period                                                      Assessed       of 11/23/2018
   Ending
  12/31/2007 05/05/2008              Tax                       $5,182.97
             05/05/2008              Deposit Penalty           $ 319.73
             05/05/2008              Late Payment Penalty      $    25.97            $3,069.45
             06/09/2008              Deposit Penalty           $ 64.93
  TOTAL:                                                                             $3,069.45

       18.     A delegate of the Secretary of the Treasury gave notice and demand for payment

of the Unemployment Tax Liabilities to JBL Electric. After the application of statutory interest,

penalties, other additions, abatements, payments, and credits, JBL Electric owed $3,069.45, as of

November 23, 2018, for the Unemployment Tax Liabilities.

       19.     Despite notice and demand, JBL Electric has failed, neglected, or refused to fully

pay the Unemployment Tax Liabilities.

       20.      Pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that

JBL Electric is liable to the United States for the Unemployment Tax Liabilities in the amount of

$3,069.45 as of November 23, 2018, plus prejudgment and post judgment interest thereon at the

rates set forth in 26 U.S.C. §§ 6601, 6621 and 28 U.S.C. § 1961(c), until paid.

       Statute of limitations has not expired on the tax liabilities against JBL Electric

       21.     This action has been commenced within the applicable statute of limitations.

       22.     26 U.S.C. § 6502(a) provides that the statute of limitations for collection expires

ten (10) years after the date of assessment. Under 26 U.S.C. § 6503(a)(1), the statute of

limitations for collection is suspended whenever the IRS is prohibited from collecting the tax by

levy or proceeding in court. The IRS is prohibited from collecting the tax by levy or proceeding


                                                -7-
              Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 8 of 14



in court during the period an offer in compromise is pending, for 30 days immediately following

the rejection of the offer, and for any period when a timely filed appeal from the rejection is

being considered by IRS Appeals. See 26 U.S.C. §6331(k)(1); 26 CFR 301.7122-1(g)(1) & (i).

        23.    JBL Electric timely submitted an offer in compromise for the Employment Tax

Liabilities and the Unemployment Tax Liabilities, which the IRS accepted for processing on

May 21, 2009. The offer in compromise was resolved by IRS Appeals on April 15, 2011.

Therefore, the statute of limitations for collection of these tax liabilities was extended by 694

days.

        24.    In addition, JBL Electric submitted an installment agreement on March 18, 2013,

for the Employment Tax Liabilities and the Unemployment Tax Liabilities, which the IRS

accepted on May 29, 2013. Therefore, the statute of limitations for collection of these tax

liabilities was extended by 72 days. 26 U.S.C. § 6331(k)(2)(A); 26 U.S.C. § 6503(a)(1).

        25.    In total, the statute of limitations for collection of these tax liabilities was

extended by 766 days (694 days for JBL Electric’s Offer in Compromise + 72 days for JBL

Electric’s pending installment agreement).

        26.    The ten (10) year statute of limitations period for collection of these tax liabilities

was extended, and has not expired, as follows:

   Tax Type        Tax Period      Assessment           I.R.C. § 6502(a)      Extension of I.R.C. §
                    Ending            Date                ten (10) year        6502(a) ten (10) year
                                                            collection      collection deadline by 766
                                                             deadline                  days
  Employment        12/31/2006      04/02/2007             04/02/2017               05/08/2019
  Employment        03/31/2007      07/30/2007             07/30/2017               09/04/2019
  Employment        06/30/2007      10/22/2007             10/22/2017               11/27/2019
  Employment        09/30/2007      02/18/2008             02/18/2018               03/25/2020
  Employment        12/31/2007      03/24/2008             03/24/2018               04/28/2020
  Employment        03/31/2008      06/30/2008             06/30/2018               08/04/2020

                                                  -8-
              Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 9 of 14



  Employment         06/30/2008       10/06/2008         10/06/2018              10/10/2020
  Employment          9/30/2008       01/05/2009         01/05/2019              02/09/2021
  Employment         12/31/2008       03/16/2009         03/16/2019              04/20/2021
 Unemployment        12/31/2007       05/05/2008         05/05/2018              06/09/2020


                                            COUNT 2
                         Mr. and Mrs. Lee are the alter egos of JBL Electric

       27.      Pursuant to 26 U.S.C. § 7402(a) and common law, an alter ego of a taxpayer may

be held liable for debts owed by a taxpayer and the alter ego’s assets may be reached to satisfy

those debts. See, e.g., Century Hotels v. United States, 952 F.2d 107, 110 n.5 (5th Cir. 1992);

Zahra Spiritual Trust v. United States, 910 F.2d 240, 244-245 (5th Cir. 1990).

       28.      Mr. and Mrs. Lee are the alter egos of JBL Electric, and their assets, including the

Residence and the Vacant Lot, may be reached to satisfy JBL Electric’s debts.

             a. Mr. Lee is the President and sole shareholder of JBL Electric.

             b. Mr. Lee solely controls JBL Electric.

             c. Mr. Lee has comingled the business funds of JBL Electric with his personal

                funds.

             d. Mr. Lee used his corporate credit card for JBL Electric to satisfy his personal

                debts.

             e. Mr. Lee has also transferred funds from the bank accounts of JBL Electric to pay

                his personal debts.

             f. JBL Electric is inadequately capitalized and requires loans to meet its payroll and

                expenses.

             g. JBL Electric fails to observe corporate formalities and maintain proper business

                records.



                                                   -9-
             Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 10 of 14



             h. Mrs. Lee is not an employee, shareholder, officer, or third-party contractor of JBL

                Electric.

             i. Nevertheless, Mrs. Lee has had a corporate credit card for JBL Electric, which she

                has used to satisfy her personal debts, and has received checks from JBL Electric.

             j. Mrs. Lee has also used JBL Electric’s funds to pay her personal expenses.

       29.      Accordingly, the United States is entitled to a judgment that Mr. and Mrs. Lee are

the alter egos of JBL Electric, and that their assets, including the Residence and the Vacant Lot,

shall be used to satisfy JBL Electric’s outstanding tax liabilities.

                                          COUNT 3
                                Enforcement of Federal Tax Liens

       30.      Pursuant to 26 U.S.C. §§ 6321 and 6322, as a result of the neglect, refusal or

failure by JBL Electric to pay the Employment Tax Liabilities and the Unemployment Tax

Liabilities after notice and demand, federal tax liens arose on the dates of the assessments, and

attached to all property and rights to property belonging to JBL Electric.

       31.      Additionally, the Internal Revenue Service publicly filed Notices of Federal Tax

Lien (“NFTL”) in accordance with 26 U.S.C. § 6323(f) with the County Clerk of Comal County,

Texas as follows:

           Type of Tax                   Taxpayer               Tax Periods          Date
                                                                  Ending            NFTL
                                                                                     Filed
           Employment                   JBL Electric             12/31/2016       09/13/2017
           Employment                   JBL Electric             03/31/2008       12/05/2017
                                                                 06/30/2008
                                                                 09/30/2008
                                                                 12/31/2008
                                                                 03/31/2017
                                                                 06/30/2017
         Unemployment                   JBL Electric             12/31/2007       12/05/2017
          Employment                    JBL Electric             03/31/2008       02/21/2018
                                                                 06/30/2008

                                                 -10-
  Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 11 of 14



                                        09/30/2008
Unemployment          JBL Electric      12/31/2007     02/21/2018
 Employment           JBL Electric       9/30/2017     03/20/2018
 Employment           JBL Electric      09/30/2008     07/02/2018
                                        12/31/2008
 Employment           JBL Electric      12/31/2006     09/05/2018
                                        03/31/2007
                                        06/30/2007
                                        09/30/2007
                                        12/31/2007
 Employment         James B. Lee as     12/31/2006     11/06/2018
                    Alter Ego of JBL    03/31/2007
                        Electric.       06/30/2007
                                        09/30/2007
                                        12/31/2007
                                        03/31/2008
                                        06/30/2008
                                        09/30/2008
                                        12/31/2008
                                        12/31/2016
                                        03/31/2017
                                        06/30/2017
                                        09/30/2017
Unemployment        James B. Lee as     12/31/2007     11/06/2018
                    Alter Ego of JBL
                         Electric
 Employment          Ruth A. Lee as     12/31/2006     11/06/2018
                    Alter Ego of JBL    03/31/2007
                         Electric       06/30/2007
                                        09/30/2007
                                        12/31/2007
                                        03/31/2008
                                        06/30/2008
                                        09/30/2008
                                        12/31/2008
                                        12/31/2016
                                        03/31/2017
                                        06/30/2017
                                        09/30/2017
Unemployment         Ruth A. Lee as     12/31/2007     11/06/2018
                    Alter Ego of JBL
                         Electric




                             -11-
              Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 12 of 14



        32.     Pursuant to 26 U.S.C. § 7403, the United States is entitled to enforce the federal

tax liens described above against the Residence and the Vacant Lot, and have the Residence and

the Vacant Lot sold in a judicial sale, or by a receiver appointed for that purpose, free and clear

of all rights, titles, claims, liens, and interests of the parties, including any rights of redemption,

with the proceeds of the sale distributed: first, to pay the costs and expenses of the sale, including

the reasonable costs and expenses incurred to secure and maintain the Residence and the Vacant

Lot; second, to the defendant Comal County, Texas to pay any ad valorem taxes due and owing

on the Residence and the Vacant Lot which are entitled to priority under 26 U.S.C. § 6323(b)(6);

third, to the United States to pay the tax liabilities described above; and, fourth, to the other

parties in accordance with the law; or, as otherwise determined by the Court in accordance with

the law.

                                              PRAYER

        WHEREFORE, the United States of America prays for a judgment determining:

        A.      That JBL Electric Company, Inc. is liable for the Employment Tax Liabilities,

which have balances due with accruals and costs of $2,464,476.59, as of November 23, 2018,

plus prejudgment and post judgment interest thereon at the rates set forth in 26 U.S.C. §§ 6601,

6621 and 28 U.S.C. § 1961(c), until paid;

        B.      That JBL Electric Company, Inc. is liable for the Unemployment Tax Liabilities,

which have balances due with accruals and costs of $3,069.45 as of November 23, 2018, plus

prejudgment and post judgment interest thereon at the rates set forth in 26 U.S.C. § 6601, 6621

and 28 U.S.C. § 1961(c), until paid;




                                                  -12-
             Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 13 of 14



        C.       That Mr. and Mrs. Lee are the alter egos of JBL Electric Company, Inc., and that

their assets, including the Residence and the Vacant Lot, shall be sold to satisfy JBL Electric

Company, Inc.’s Employment Tax Liabilities and Unemployment Tax Liabilities;

        D.       That the federal tax liens securing JBL Electric Company, Inc.’s Employment Tax

Liabilities and Unemployment Tax Liabilities shall be enforced against the Residence and

Vacant Lot by ordering the sale of the entire Residence and Vacant Lot in a judicial sale, or by a

receiver appointed for that purpose, free and clear of all rights, titles, claims, liens, and interests

of the parties, including any rights of redemption, with the proceeds of the sale distributed: first,

to pay the costs and expenses of the sale, including the reasonable costs and expenses incurred to

secure and maintain the Residence and Vacant Lot; second, to the defendant Comal County,

Texas, to pay any real estate taxes due and owing which are entitled to priority under 26 U.S.C.

§ 6323(b)(6); third, to the plaintiff United States to pay JBL Electric Company, Inc.’s

Employment Tax Liabilities and Unemployment Tax Liabilities; and, fourth, to the other parties

in accordance with the law; or, as otherwise determined by the Court in accordance with the law;

and

        E.       That awards the United States such other and further relief as this Court deems

just and proper, including its costs incurred in this action and for any surcharge authorized by 28

U.S.C. § 3011.




                                                  -13-
Case 5:19-cv-00456 Document 1 Filed 05/01/19 Page 14 of 14



                          Respectfully submitted,

                          RICHARD E. ZUCKERMAN
                          Principal Deputy Assistant Attorney General

                          By:       /s/ Holly M. Church
                                HOLLY M. CHURCH
                                Attorney, Tax Division
                                State Bar No. 24040691
                                MANUEL P. LENA, JR.
                                Attorney, Tax Division
                                State Bar No. 12201255
                                Department of Justice
                                717 N. Harwood, Suite 400
                                Dallas, Texas 75201
                                (214) 880-2432
                                (214) 880-9742 (FAX)
                                Holly.M.Church@USDOJ.gov

                                ATTORNEYS FOR THE UNITED STATES




                           -14-
                                         Case 5:19-cv-00456 Document 1-1 Filed 05/01/19 Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            James Bryant Lee, III; Ruth Ann Lee; JBL Electric Company, Inc.; Carl
United States of America                                                                                    A. Struck; Maria Liza R. Struck; and Comal County Tax
                                                                                                            Assesor-Collector
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Comal
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Holly M. Church, 717 North Harwood, Suite 400, Dallas, Texas 75201
(214) 880-2432


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           §§ 7401 and 7403 of the Internal Revenue Code (26 U.S.C.)(I.R.C.)
VI. CAUSE OF ACTION Brief description of cause:
                                           Reduce to judgment federal income tax liabilities and enforce tax liens against certain real property
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER 5:19-cv-456
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/01/2019                                                              /s/Holly M. Church
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 06/17)     Case 5:19-cv-00456 Document 1-1 Filed 05/01/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
